Title: To Thomas Jefferson from George Wythe, 10 February 1786
From: Wythe, George
To: Jefferson, Thomas



GW to TJ
Williamburgh, 10 februa. 1786.

In a letter, written lately to you, after acknowledging the receipt of a pacquet, i begged you, if it would not be inconvenient, to procure for me the arms of Taliaferro, engraven on a small copper plate, with the name Richard Taliaferro, and this motto, taken from Επτα επι Θηβας Αισχυλου, S.598. Ου δοκειν αριςος αλλ’ ειναι or without αριςος, if you think it, omitted, will be understood. In this i desire your assistance, because i believe the family to have been tuscan, Mr.  Bellini having informed me that a district not further distant from Florence than 12 or 13 miles bears that name. I also desired a copy of the book which i had seen in the hands of your friend M. I now beg another favour of you: it is that you will send a copy of the same book to Richard Paul Jodrell, esq. F R S. Berners street, London. This liberty requires an apology. Will that it may begin a correspondence which i believe, which i almost dare to say i know, will be pleasing to both parties, be allowed? It is the only apology which i can make; although i have a further reason for asking the favour, which is that such a present, at my request, would be a requital of that gentleman’s kindness to me. In truth, my dear sir, i have been so free, in a letter, as to mention you to him, and propose introducing him to your acquaintance. Farewell.
